                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-8573-DMG (AFMx)                                     Date    January 4, 2019

 Title Edward A. Golda v. Residence Inn By Marriott, LLC, et al.                      Page    1 of 5

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                 NOT REPORTED
              Deputy Clerk                                               Court Reporter

     Attorneys Present for Plaintiffs                           Attorneys Present for Defendants
             None Present                                                None Present

Proceedings: IN CHAMBERS - ORDER RE PLAINTIFF’S MOTION TO REMAND [15]

        This matter is before the Court on Plaintiff’s Motion to Remand. [Doc. # 15 (“Motion”).]
For the reasons set forth below, the Court GRANTS Plaintiff’s Motion.

                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND

        On June 1, 2016, Plaintiff Edward Golda filed a Complaint in Los Angeles County Superior
Court against Defendants Residence Inn by Marriott, LLC, Marriott International, Inc., Springhill
SMC, LLC, and Maritza Mejia (“Mejia”). [Doc. # 1, Ex. 1 (“Complaint”).] The Complaint alleges
causes of action for: (1) wrongful termination in violation of public policy and California Labor
Code (“CLC”) section 1102.5; (2) interference with Plaintiff’s rights under the California Family
Rights Act (“CFRA”); (3) failure to authorize or permit sick leave; (4) failure to pay minimum
wage; (5) failure to authorize or permit meal breaks; (6) failure to authorize or permit rest breaks;
(7) failure to furnish accurate and itemized wage statements; (8) failure to pay wages upon
separation of employment; (9) unfair employment acts and practices; and (10) intentional infliction
of emotional distress (“IIED”).

        The Complaint alleges that Plaintiff is a “resident of this judicial district” and that
Residence Inn by Marriott, LLC, Marriott International, Inc., and Springhill SMC, LLC are
incorporated in Delaware and have a principal place of business in Maryland. Compl. at ¶¶ 1-4.
Plaintiff also alleges that Mejia resides in California. Id. at ¶ 5.

        Around January 18, 2016, Springhill hired Plaintiff to work as an engineer. On June 18,
2016, Plaintiff was transferred to work as Chief Engineer at the Residence Inn where Mejia was
the general manager. Id. at ¶ 14. There, Plaintiff alleges that his meal breaks were frequently
interrupted and Defendants “rounded down Mr. Golda’s work hours, which resulted in wage theft.”
Id. at ¶ 15. Around April or early May 2017, Plaintiff notified Defendants that his father, who
suffered from Parkinson’s disease, was having brain surgery on May 24, 2017. Id. at ¶ 19. As a


 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-8573-DMG (AFMx)                                      Date    January 4, 2019

 Title Edward A. Golda v. Residence Inn By Marriott, LLC, et al.                        Page    2 of 5

result, Plaintiff “exercised his right . . . to take job protected leave to be with and care for” his
father beginning on May 24, 2017. Id.

        In April 2017, Defendants reduced the number of employees in Plaintiff’s department.
Despite this “understaffing,” Plaintiff’s amount of responsibility for “maintaining and repairing
the Residence Inn’s premises” remained the same. Id. at ¶ 20. This “understaffing” allegedly led
to “maintenance problems.” Id. Specifically, Plaintiff notified Defendants that the chlorine levels
of the hotel’s saltwater pool “would sometimes fall below the local minimum requirement.” Id. at
¶ 21. On May 23, 2017, the City of Pasadena’s Department of Public Health audited Residence
Inn’s pool and found impermissible chlorine levels. As a result, Plaintiff implemented a
“corrective action plan” to be carried out while he was on leave. Id. at ¶ 22. Upon learning of the
pool’s closure, however, Mejia told Plaintiff that “I know your father is having brain surgery
tomorrow, but it is my expectation that you will be here tomorrow to address [the swimming pool
closure] with the Health Department.” Id. at ¶ 24. According to Plaintiff, Mejia “made clear that
Mr. Golda would be fired if he exercised his legal right to be with and care for his elderly and
ailing father pre- and post-surgery . . . .” Id. From that point on, Plaintiff claims that he suffered
severe emotional distress and anxiety. Id. at ¶ 25. Plaintiff further alleges that he was “retaliated
against and constructively terminated . . . because Defendants forced him to resign.” Id. at ¶ 26.

         After Plaintiff filed suit, Defendants removed the case to this Court under the theory that
Mejia “was fraudulently joined to defeat diversity jurisdiction . . . .” [Doc. # 1 (“Notice of
Removal”) at ¶ 17.] Defendants assert that the Court should ignore Mejia’s citizenship because
“as a matter of law, Plaintiff cannot state a claim against Mejia for any of the 10 causes of action.”
Id. at ¶ 18.

       On November 5, 2018, Plaintiff filed the instant motion, arguing that there is no factual
support for Defendants’ claim that Mejia is a sham defendant and that the Court must first
“determine[] the parties are completely diverse” before evaluating liability.” Motion at 6. The
Motion has since been fully briefed. [Doc. ## 19, 20.]

                                              II.
                                       LEGAL STANDARD

        Diversity jurisdiction under 28 U.S.C. § 1332 requires that the parties to a suit be of diverse
citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir.
2008) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)) (“Diversity jurisdiction requires
complete diversity between the parties—each defendant must be a citizen of a different state from
each plaintiff.”). There is a “strong presumption against removal jurisdiction,” and courts must
reject it “if there is any doubt as to the right of removal in the first instance.” Geographic

 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-8573-DMG (AFMx)                                      Date    January 4, 2019

 Title Edward A. Golda v. Residence Inn By Marriott, LLC, et al.                        Page    3 of 5

Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)) (internal quotation marks
omitted). Any “doubt is resolved against removability.” Luther v. Countrywide Home Loans
Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008) (internal citations omitted). The party “seeking
removal has the burden to establish that removal is proper” and the “burden of establishing federal
subject matter jurisdiction.” Id.; Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d
941, 944 (9th Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)).

         Still, fraudulently joined defendants do not defeat removal on diversity grounds. Ritchey
v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). A non-diverse defendant is fraudulently
joined, “and the defendant’s presence in the lawsuit is ignored for purposes of determining
diversity, ‘[i]f the plaintiff fails to state a cause of action against a resident defendant, and the
failure is obvious according to the settled rules of the state.’” Morris v. Princess Cruises, Inc., 236
F.3d 1061, 1067 (9th Cir. 2001) (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339
(9th Cir. 1987)).

        When considering whether removal is proper, the court must generally look only to the
Complaint’s allegations. See Ritchey, 139 F.3d at 1318 (To determine whether joinder of a
defendant is fraudulent, district courts must “look only to a plaintiff’s pleadings to determine
removability” and “will determine the ‘existence of federal jurisdiction . . . solely by an
examination of the plaintiff’s case.”) (citations omitted). A defendant opposing remand, however,
may introduce evidence beyond the pleadings to establish fraudulent joinder. Id. (citing McCabe,
811 F.2d at 1339). A defendant opposing remand must “show that there is no possibility that the
plaintiff could prevail on any cause of action it brought against the non-diverse defendant. Remand
must be granted unless the defendant shows that the plaintiff would not be afforded leave to amend
his complaint to cure the purported deficiency.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156,
1159 (C.D. Cal. 2009) (internal citations omitted); Rangel v. Bridgestone Retail Operations, LLC,
200 F. Supp. 3d 1024, 1033 (C.D. Cal. 2016) (same).

                                               III.
                                           DISCUSSION

        Defendants argue that Mejia’s joinder is fraudulent because: (1) Plaintiff’s first and second
causes of action against Mejia fail as a matter of law, (2) his third through ninth causes of action—
all wage and hour claims—cannot apply to Mejia because she was not Plaintiff’s employer or a
“managing agent” of his employer, and (4) Plaintiff’s IIED claim is preempted by California’s
Workers’ Compensation Act (“WCA”) and precluded by the managerial privilege doctrine.
Plaintiff’s current Complaint may be insufficient to state a claim against Mejia. But because
Plaintiff could possibly amend the Complaint to allege an IIED claim against Mejia, remand is

 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-8573-DMG (AFMx)                                      Date   January 4, 2019

 Title Edward A. Golda v. Residence Inn By Marriott, LLC, et al.                       Page    4 of 5

appropriate. In light of that conclusion, the Court need not address Defendants’ first, second, or
third arguments.

A.       Plaintiff Could Amend His Complaint to State an IIED Claim Against Mejia

     Defendants argue that Plaintiff cannot possibly state a claim for IIED against Mejia because
WCA preemption and the managerial privilege doctrine protect her.

         1.    The WCA Does Not Bar All IIED Claims

       The WCA provides that it shall be the exclusive remedy for claims of IIED based on actions
taken within the context of the employment relationship. Cal. Lab. Code § 3602; Carlos v. Old
Dominion Freight Line, Inc., 726 F. App'x 576, 579 (9th Cir. 2018); Cole v. Fair Oaks Fire
Protection Dist., 43 Cal. 3d 148, 233 (1987). Indeed, WCA preempts IIED claims even when an
employer’s intentional actions within the employment relationship are “calculated to cause severe
emotional disturbance.” Gantt v. Sentry Ins., 1 Cal. 4th 1083, 1099 (1992), overruled on other
grounds by Green v. Ralee Eng'g Co., 19 Cal. 4th 66 (1998).

        Yet, “where the plaintiff has contended that the employer’s conduct is outside the normal
risks of the employment relation, claims for emotional distress are not preempted by the WCA.”
Onelum v. Best Buy Stores L.P., 948 F. Supp. 2d 1048, 1054 (C.D. Cal. 2013). And actions within
“the normal part of the employment relationship” do “not encompass all conduct that occurs on
the job.” Id. (citation omitted). California law permits a separate, non-WCA civil action “if the
conduct of the employer has a ‘questionable’ relationship to the employment or where the
employer steps out of his proper role.” Calero v. Unisys Corp., 271 F. Supp. 2d 1172, 1180 (N.D.
Cal. 2003) (quoting Cole, 43 Cal. 3d at 160). For example, there is a “longstanding view that
unlawful . . . retaliation in violation of FEHA falls outside the compensation bargain and therefore
claims of intentional infliction of emotional distress based on such . . . retaliation are not subject
to workers’ compensation exclusivity.” Light v. Dept. of Parks & Recreation, 14 Cal. App. 5th
75, 101 (2017).

        Plaintiff does not explicitly tie his IIED claim to retaliation in violation of FEHA or the
California Family Rights Act, but he does allege that his emotional distress arose in part from his
termination, Compl. at ¶ 92, and that he was “retaliated against and constructively terminated in
violation of California law.” Compl. at ¶ 26. If pled more carefully in a subsequent amended




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                                 UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.       CV 18-8573-DMG (AFMx)                                               Date     January 4, 2019

 Title Edward A. Golda v. Residence Inn By Marriott, LLC, et al.                                    Page     5 of 5

complaint, these theories could possibly support a cause of action for IIED that falls outside the
normal employment relationship, and therefore outside of WCA preemption.1

         2.       Managerial Activity Can Constitute Extreme and Outrageous Conduct

       Defendants also argue that “[e]ven if Plaintiff’s IIED claim against Mejia is not barred by
the WCA, this claim would still fail because his Complaint and Motion allege conduct (i.e.
termination) by Mejia that is a normal part of the work environment and not actionable under
IIED” due to managerial privilege. Opp. at 6-7.

        As is the case in the WCA preemption context, however, a manager’s actions going beyond
normal personnel management decisions can give rise to IIED claims. Corona v. Quad Graphics
Printing Corp., 218 F. Supp. 3d 1068, 1074 (C.D. Cal. 2016). “Terminating an employee is not
alone sufficient to satisfy the standard for extreme and outrageous conduct,” but “[w]here behavior
goes beyond the act of termination . . . it is for the court to determine whether on the evidence
severe emotional distress can be found.” Onelum, 948 F. Supp. 2d at 1053. And as discussed
above, Plaintiff would likely be given the chance to amend the Complaint to more plainly allege
that he was terminated in retaliation for his decision to take leave to care for his ailing father. See
Compl. ¶¶ 26, 90, 91, 92. Those retaliation allegations potentially would bring Mejia’s actions
outside the normal course of employment. See Light, 14 Cal. App. 5th at 102.

        Therefore, based on Plaintiff’s allegations, the Court cannot conclude there is “no
possibility that the plaintiff could prevail on any cause of action.” Padilla, 697 F. Supp. 2d at
1159. Given that courts must presume against removal, resolve all doubts against removability,
and remand “unless the defendant shows that the plaintiff would not be afforded leave to amend
his complaint to cure the purported deficiency,” remand is appropriate here.

                                                    IV.
                                                CONCLUSION

       In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Remand. The case is
hereby REMANDED to Los Angeles County Superior Court.

IT IS SO ORDERED.
         1
           The Court does not make any conclusion as to the merits of whether Plaintiff’s termination constituted
actionable termination or IIED. It addresses FEHA retaliation only to note that the potential for a retaliation theory
indicates that the Plaintiff would likely be “afforded leave to amend his complaint to cure” the IIED claim’s present
deficiencies. Padilla, 697 F. Supp. 2d at 1159.


 CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
